Exhibit 10.13

[*] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.

SECOND AMENDMENT TO

AMENDED AND RESTATED LICENSE AGREEMENT

This Second Amendment (this “Amendment”) to the Amended and Restated License
Agreement between Control Delivery Systems, Inc (now known as pSivida US, Inc.,
via reincorporation of pSivida, Inc. predecessor of Control Delivery Systems,
Inc., via merger) and Bausch & Lomb Incorporated dated as of December 9, 2003,
as amended (the “License Agreement”) is entered into as of August 1, 2009 (the
“Amendment Effective Date”). In consideration of the mutual agreements contained
herein, and subject to the terms and conditions hereof, the Parties agree as
follows:

 

1. Definitions. All capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the License Agreement.

 

2. Amendments to License Agreement.

(a) Effective as of the Amendment Effective Date, Exhibit 1.23(a) of the License
Agreement is hereby deleted in its entirety and replaced by the following:

Exhibit 1.23(a)

Licensed Patents, Patent Applications and IDFs

[*]

(b) Effective as of the Amendment Effective Date, Exhibit 1.23(b) of the License
Agreement is hereby deleted in its entirety and replaced by the following:

Exhibit 1.23(b)

Excluded Patents, Patent Applications and IDFs

[*]

 

3. Reaffirmation. Except as amended hereby, the License Agreement shall remain
in full force and effect and is hereby reaffirmed by the Parties. This Amendment
contains the entire agreement between the Parties with respect to the matters
contemplated by this Amendment.

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which when taken
together shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized officer or representative.

 

BAUSCH & LOMB INCORPORATED   PSIVIDA US, INC. By:  

/S/    A. ROBERT D. BAILEY

  By:  

/S/    LORI FREEDMAN

Printed Name:   A. Robert D. Bailey   Printed Name:   Lori Freedman Title:  
Corporate VP and General Counsel   Title:   

VP Corporate Affairs, General Counsel &

Secretary